        Case 7:14-cr-00462-CS Document 117 Filed 02/05/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------ X
                                     :
 DENNIS SICA,                        :
                                     :
                         Petitioner, :        18 Civ. 8959 (CS)
                                     :        14 Cr. 462 (CS)
                  - v. -             :
                                     :
 UNITED STATES OF AMERICA,           :
                                     :
                         Respondent. :
   .                                 :
------------------------------------ X




        MEMORANDUM OF LAW OF THE UNITED STATES OF AMERICA
             IN OPPOSITION TO PETITIONER DENNIS SICA’S
        MOTION TO VACATE, SET ASIDE, OR CORRECT HIS SENTENCE
                     PURSUANT TO 28 U.S.C § 2255




                                            GEOFFREY S. BERMAN
                                            United States Attorney
                                            Southern District of New York
                                            One St. Andrew’s Plaza
                                            New York, New York 10007


Scott A. Hartman
Assistant United States Attorney
Of Counsel
         Case 7:14-cr-00462-CS Document 117 Filed 02/05/19 Page 2 of 18



                                PRELIMINARY STATEMENT

       The Government respectfully submits this memorandum of law in opposition to the

motion filed by Dennis Sica (“Sica” or the “Petitioner”) for relief pursuant to Title 28, United

States Code, Section 2255 (the “Petition”). The Petition should be denied. The Court should

summarily reject Sica’s claims of ineffective assistance of counsel, which are contradicted both

by the record in the criminal case and former counsel’s affidavit in response to Sica’s petition.

                                   PROCEDURAL HISTORY

       Indictment 14 Cr. 462 (CS) (the “Indictment”) was filed on July 14, 2014, charging Sica

with one count of participating in a conspiracy to distribute and possess with intent to distribute

mixtures and substances containing a detectable amount of heroin and fentanyl, in violation of

Title 21, United States Code, Sections 846. The Indictment alleged that Sica conspired to

distribute 100 grams and more of mixtures and substances containing heroin and 40 grams and

more of mixtures and substances containing fentanyl, and that the use of the controlled

substances distributed by Sica and his co-conspirators caused the deaths of three people.

       On April 27, 2015, the day that jury selection was scheduled to begin in his trial, Sica

pled guilty to the charge in the Indictment, which carried a mandatory minimum term of

imprisonment of 240 months. On October 8, 2015, this Court sentenced Sica to a term of 420

months’ incarceration, to be followed by four years’ supervised release, and imposed forfeiture

in the amount of $10,543 and a $100 mandatory special assessment.

       Sica filed a direct appeal. On January 24, 2017, the Second Circuit affirmed Sica’s

conviction and sentence. On October 2, 2017, the United States Supreme Court denies Sica’s

petition for certiorari. Sica v. United States, 138 S.Ct. 181 (2017).

       Sica’s pro se motion pursuant to Section 2255 was received by the Clerk of Court on



                                                 2
          Case 7:14-cr-00462-CS Document 117 Filed 02/05/19 Page 3 of 18



September 27, 2018.

                                    STATEMENT OF FACTS

   A. The Offense Conduct

         From late 2013 to February 2014, Dennis Sica orchestrated a conspiracy to distribute a

potent mix of heroin and fentanyl under the street name “Breaking Bad.” The use of this drug

caused the overdose deaths of three individuals: Anthony Delello, Thomas Miller, and Laura

Brown.

         From at least 2013, Sica was an established heroin dealer in and around Hopewell

Junction, New York. Roughly every week, Sica purchased about 100 bundles of heroin, the

rough equivalent of 50 grams, from a variety of suppliers in New York City and the northern

counties. Sica generally paid $40 to $50 per bundle of ten glassine bags; he resold the drugs at

roughly twice that price. (PSR ¶ 11).

         Beginning in late 2013, Sica began selling a particularly potent combination of heroin

and fentanyl in glassine bags that were stamped with the words “Breaking Bad.” Fentanyl is an

extremely powerful and dangerous synthetic opioid prescribed by doctors for use as a painkiller

in extreme medical situations. It can be 50 to 100 times stronger than heroin. (PSR ¶ 11).

         Sica obtained Breaking Bad pre-packaged and pre-stamped from a supplier based in the

Bronx. When Sica traveled to the Bronx to replenish his supply of Breaking Bad, other people

drove him. Sica’s drivers included John Rohlman and Anthony Rivera, both of whom distributed

drugs in Dutchess County on behalf of Sica by personally supplying his customers when Sica

himself was unavailable. Sica also obtained rides from heroin users, such as Bonnie Howell and

Greyson Ciganer, whom he compensated with bags of drugs. One heroin user, Arthur DeSiervi,

agreed for a time to store Sica’s drug supply in his house in exchange for permission to use some



                                                 3
         Case 7:14-cr-00462-CS Document 117 Filed 02/05/19 Page 4 of 18



of the drugs. Sica began storing the drugs with DeSiervi after Sica’s apartment mates broke into

his bedroom and stole his drug supply. (PSR ¶ 11, 19).

       To sell the heroin, Sica took calls and texts on a cellphone he kept for that purpose. (PSR

¶ 14). He then arranged for the customers to come to his apartment in the Chelsea Cove

apartment complex in Hopewell Junction, or to meet him at other locations, where he would be

driven by one of his co-conspirators. In addition to the Chelsea Cove apartment complex, Sica

sold heroin in parking lots, gas stations, and roadsides. (PSR ¶ 19).

       Given its potency, Breaking Bad was in high demand. At one point, Sica told his best

friend Matthew Leverich that he was selling as much heroin as he had ever sold in his life. The

success of Sica’s drug business had tragic consequences for his customers. From December 2013

to January 2014, at least five people were hospitalized or killed from using Sica’s drugs. Sica

knew this, and yet after each hospitalization and death continued selling Breaking Bad. (PSR ¶

14).

       In mid-December 2013, a young woman, Ashley Leone, became sick from using Sica’s

drugs inside of his apartment in Hopewell Junction. John Rohlman, who was also present at the

apartment called 911. When the sheriff’s officers came and spoke with Sica, Sica lied and stated

that Leone had fallen and hit her head.

       Shortly thereafter, Sica sold a lethal dose of heroin to Anthony Delello, a 20-year-old

man who was slated to enter the Air National Guard. (PSR ¶ 24). On the night of December 28,

2013, Delello and his fiancée, Katilyn Falgiano, were looking for heroin. They had used heroin

before, but by late 2013 rarely used it. Through a friend, Delello and Falgiano were put in

contact with Sica. In calls and text messages on his drug cellphone, Sica offered to sell them

heroin, $100 for a bundle, and told them to come to his house. They did, and bought Breaking



                                                 4
         Case 7:14-cr-00462-CS Document 117 Filed 02/05/19 Page 5 of 18



Bad, which they used that night. Delello was dead the next day. He died on the floor beside

Falgiano’s bed, with foam in his mouth. He had deadly levels of morphine in his body, which

results from heroin use. There were no traces of fentanyl. The medical examiner determined that

the cause of death was acute heroin intoxication. (PSR ¶¶ 12, 13).

       Sica learned within a day or two that Delello had died from using his heroin. (PSR ¶ 14).

Friends of Delello’s confronted Sica and yelled at him about it when Sica stopped at Dunkin

Donuts to make a drug sale. Sica was not chastened by Delello’s tragic death, however. He

continued to sell Breaking Bad. But because he wished to avoid law enforcement scrutiny in the

wake of Delello’s death, Sica enlisted John Rohlman, a heroin addict who had at times driven

him in exchange for bags of heroin, to act as his street-level dealer. Sica gave Rohlman his drug

cellphone. He instructed Rohlman to delete all text messages in the phone, to lie if anyone asked

about the phone, and not to answer calls from Delello’s friend who had put Delello in touch with

Sica. (PSR ¶ 14). As for the heroin business, Sica gave Rohlman a portion of his Breaking Bad

heroin supply, and told Rohlman they would split the profits. (PSR ¶ 14).

       Sica’s plan to continue his heroin operation through Rohlman was unsuccessful.

Although Sica attempted to tightly control Rohlman’s distribution of the heroin, Rohlman did a

poor job, partly because, contrary to Sica’s instructions, Rohlman agreed to provide drugs to

heroin users on credit and was then unable to collect from them. Within days Sica took back his

drug cellphone and continued selling Breaking Bad himself.

       On January 30, 2014, Sica made another trip to the Bronx for a supply of Breaking Bad.

He returned with an extraordinarily lethal heroin/fentanyl mixture that, within two days, left two

people dead, and nearly killed a third. That day, Laura Brown, the sister of Matthew Leverich,

Sica’s best friend, was looking for heroin. Because Sica was in the Bronx replenishing his supply



                                                5
         Case 7:14-cr-00462-CS Document 117 Filed 02/05/19 Page 6 of 18



of Breaking Bad, Brown and her brother purchased heroin from another supplier. That evening,

however, Brown found herself craving Breaking Bad because of the exceptional high produced

by the potent heroin-fentanyl combination. Through her brother, Brown learned that Sica had

returned to Hopewell Junction. So the two of them traveled to Sica’s apartment, where they met

Sica and purchased Breaking Bad. Brown dropped off her brother on her way home to New

Milford, Connecticut. It was the last time he would see her alive. (PSR ¶ 17).

       The next morning Brown failed to appear for work. A co-worker sent her a text message,

but she did not respond. Brown’s husband was overseas on business. It was not until two days

later that Brown’s brother and their father traveled to New Milford to check on her. They found

Brown lying dead, face down on her bathroom floor. Breaking Bad bags were on the bathroom

counter, beside a syringe. The medical examiner determined that the cause of death was heroin

and fentanyl intoxication. (PSR ¶ 17).

       The night after Sica sold Laura Brown the lethal dose of Breaking Bad, Thomas Miller,

the father of two young girls, was also then looking for heroin. He contacted Rohlman, and he

and Rohlman drove to Sica’s apartment where Sica, through Rohlman, sold Miller Breaking Bad.

Miller returned home that night to his mother’s house in Pawling, New York. In his bedroom he

injected the drugs. The next morning his mother found him in his bed, dead. Breaking Bad bags

were nearby on the desk. Again, the medical examiner determined that the cause of death was

acute heroin and fentanyl intoxication. (PSR ¶¶ 18-19).

       Sica also sold the drugs to another young woman, Sydney White, on numerous occasions

in late 2013 and early 2014. On January 31, 2014, White bought Breaking Bad from Sica.

Shortly after using it she blacked out and was hospitalized due to the unexpected potency of the

drug. (PSR ¶ 16).



                                                6
         Case 7:14-cr-00462-CS Document 117 Filed 02/05/19 Page 7 of 18



       After his arrest, Sica wrote letters to White while they were both detained at the Dutchess

County Jail. In the letters, Sica, who by that time had learned of the deaths of at least Delello and

Brown, demonstrated his complete lack of remorse for the lives he had destroyed. He speculated

that he would be sentenced to probation in connection with the state drug charges he was then

facing. He bragged that he was “a beast at beating cases, especially drug cases” and that he knew

“motions and tricks to beat cases.” He also expressed concern that White might have talked to

law enforcement, who he characterized as “pigs,” about the fact that he had supplied her with

drugs, and he wrote disparagingly of “snitches.” With respect to Brown, Sica expressed his belief

that law enforcement “gave up” trying to prove his role in the death, because they “got nothing.”

       On July 14, 2014, the grand jury returned the Indictment, charging Sica with conspiring

to distribute and possess with intent to distribute heroin and fentanyl, the use of which substances

resulted in death.

   B. Sica’s Guilty Plea

           1. The Pimentel Letter

       On April 27, 2015, the Government provided Sica a letter, pursuant to this Court’s

suggestion in United States v. Pimentel, 932 F.2d 1029, 1034 (2d Cir. 1991) (the “Pimentel

Letter”), setting forth the Government's position as to how the United States Sentencing

Guidelines (“U.S.S.G.” or the “Guidelines”) would apply at Sica’s sentencing. In the Pimentel

Letter, the Government calculated Sica’s base offense level for Count One to be 43, pursuant to

U.S.S.G. § 2D1.1(a)(1), because Sica would be convicted under 21 U.S.C. § 841(b)(1)(B) and

the offense of conviction would establish that death resulted from the use of the controlled

substances distributed by him and that he committed the offense after one or more prior

convictions for a similar offense. A two-level leadership enhancement was also warranted under



                                                  7
         Case 7:14-cr-00462-CS Document 117 Filed 02/05/19 Page 8 of 18



Sections 3B1.1(c). After applying a two-level downward adjustment, pursuant to Section 3E1.1

for acceptance of responsibility, the Pimentel Letter calculated Sica’s offense level for Count

One to be 43. That offense level, combined with Sica’s Criminal History Category of VI, yielded

an advisory sentence of life imprisonment under the Guidelines, with a mandatory minimum

sentence of 20 years.

           2. The Plea Proceeding

       On April 27, 2015, the day a jury was to be selected for his trial, Sica elected to enter a

plea of guilty to Count One of the Indictment, without the benefit of a plea agreement with the

Government. During the plea allocution, the Court advised Sica that the charge to which he was

pleading guilty would subject him to a 20 year mandatory minimum sentence, and could result in

a sentence of life imprisonment, if the Court found such a sentence appropriate. Sica indicated

that he understood. (4/27/15 Tr. at 10). Sica then admitted that “from December 2013 through

the first part of 2014 in Dutchess County, [he] agreed with others to distribute narcotics,”

including, “more than 100 grams of heroin and more than 40 grams of fentanyl.” Sica also

admitted to knowing “that Anthony Delello, Thomas Miller and Laura Brown died as a result of

taking drugs that were distributed as part of the conspiracy.” (4/27/15 Tr. at 18). When

questioned by the District Court, Sica’s counsel further conceded on behalf of his client that, as a

legal matter, “that the use of the drugs that were distributed as part of the conspiracy were a but-

for cause” of the deaths of Delello, Miller, and Brown. (4/27/15 Tr. at 19).

       At the conclusion of the proceeding, the Court accepted Sica’s guilty. (4/27/15 Tr. at 21).

   C. The Appeal

       As noted, Sica appealed his conviction and sentence. On appeal, as relevant here, Sica

argued that his guilty plea allocution provided an inadequate factual basis to find him guilty of



                                                 8
         Case 7:14-cr-00462-CS Document 117 Filed 02/05/19 Page 9 of 18



the offense of conviction. In particular, Sica argued that that the District Court was required to

find that the deaths were reasonably foreseeable to him at the time he sold the drugs to the

victims. The Second Circuit rejected Sica’s argument. United States v. Sica, 676 Fed. Appx. 81,

84–85 (2d Cir. 2017) (summary order). The Court noted that Sica had failed to object to the

adequacy of his plea before this court and that, in the absence of controlling authority clearly

establishing a foreseeability requirement, Sica’s argument must be deemed forfeited. Id. The

Court went on to note that, in any event, every circuit to consider the matter had rejected Sica’s

argument and that, even if such a requirement existed, the facts of Sica’s case support an

inference that the deaths were foreseeable to him. Id.

    D. The Petition

        As noted, on September 27, 2018, Sica, acting pro se, filed the instant petition.

                                       APPLICABLE LAW

        To obtain relief from a conviction under Section 2255, a petitioner must demonstrate “a

constitutional error, a lack of jurisdiction in the sentencing court, or an error of law or fact that

constitutes ‘a fundamental defect which inherently results in a complete miscarriage of justice.’”

Graziano v. United States, 83 F.3d 587, 589-90 (2d Cir. 1996) (quotations and citations omitted);

see also Brecht v. Abrahamson, 507 U.S. 619, 634 & n.8 (1993); United States v. Wright, 524

F.2d 1100, 1101 (2d Cir. 1975) (“[n]ot every error of law may be successfully asserted in

proceedings under [§ 2255]; the error must be a fundamental one which inherently results in a

complete miscarriage of justice[]”).

        A Section 2255 petition is not designed as a substitute for an appeal, United States v.

Frady, 456 U.S. 152, 165 (1982), and a defendant cannot use a Section 2255 motion to relitigate

questions that were raised on direct appeal or that could have been raised on direct appeal but



                                                   9
           Case 7:14-cr-00462-CS Document 117 Filed 02/05/19 Page 10 of 18



were not. See Riascos-Prado v. United States, 66 F.3d 30, 33 (2d Cir. 1995); Douglas v. United

States, 13 F.3d 43, 46 (2d Cir. 1993) (“any claim raised on direct appeal from conviction is

precluded from consideration by this Court” on appeal from the denial of Section 2255 motion).

       Where a Section 2255 petition is predicated on a claim that counsel was constitutionally

ineffective, in order to succeed, the petitioner must (i) show that the representation he received

“fell below an objective standard of reasonableness” under “prevailing professional norms,” and

(ii) “affirmatively prove prejudice.” Strickland v. Washington, 466 U.S. 668, 687-88, 693-94

(1984); see United States v. De La Pava, 268 F.3d 157, 163 (2d Cir. 2001).

       Under the first prong, the reviewing court “‘must indulge a strong presumption that

counsel’s conduct falls within the wide range of reasonable professional assistance,’ bearing in

mind that ‘[t]here are countless ways to provide effective assistance in any given case’ and that

‘[e]ven the best criminal defense attorneys would not defend a particular client in the same

way.’” United States v. Aguirre, 912 F.2d 555, 560 (2d Cir. 1990) (quoting Strickland, 466 U.S.

at 689).

       Under the second prong, a petitioner faces a “heavy burden” of showing “actual

prejudice.” Strickland, 466 U.S. at 692. The petitioner must demonstrate a “reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Id. at 693-94. Where a petitioner alleges that he would not have accepted a

guilty plea but for counsel’s unprofessional advice, the showing required to establish prejudice

will depend on the nature of the advice at issue. Where the challenged advice concerns only the

petitioner’s likelihood of conviction at trial, the petitioner must show both (i) a “reasonable

probability that, but for counsel's errors, he would not have pleaded guilty and would have

insisted on going to trial,” and (ii) “that he would have been better off going to trial.” Lee v.



                                                 10
        Case 7:14-cr-00462-CS Document 117 Filed 02/05/19 Page 11 of 18



United States, 137 S. Ct. 1958, 1965 (2017). In contrast, where counsel’s alleged error is one

that affected the petitioner’s “understanding of the consequences of pleading guilty,” beyond

merely the likelihood of conviction, the likelihood of conviction at trial does not figure in the

prejudice analysis. Id.

                                           ARGUMENT

       The Court should deny the Petition. To the extent Sica seeks to re-litigate the issue of

whether Title 21, United States Code 841(b)’s death-results provisions carry a foreseeability

requirement, this argument has been considered and rejected both by this Court and by the Court

of Appeals. United States v.Cabrera, 972 F.2d 23, 25 (2d Cir. 1992) (“[S]ection 2255 may not

be employed to relitigate questions which were raised and considered on direct appeal”)

(quotations and citations omitted). Nor may Sica use his petition to press the merits of his

statutory speedy trial claim, which was not raised either in the criminal case before this Court or

on direct appeal and is, in any event, meritless. See United States v. Frady, 456 U.S. 152, 167-

168 (1982); Bousley v. United States, 523 U.S. 614, 621-622 (1998).

       As for Sica’s claims of ineffective assistance of counsel, Sica appears to make two

distinct arguments. First, Sica appears to argue that counsel performed inadequate investigation

into the deaths of Delello, Miller, and Brown and that, as a result, Sica failed to appreciate the

strength of his defense to the “death results” enhancement at the time of his guilty plea. (Mot. at

18-19). Second, Sica argues that counsel was ineffective for failing to move to dismiss due to

the time that passed between the filing of the complaint in this matter and grand jury’s returning

an indictment. (Mot. at 25).

       Finally, Sica contends that his plea was not knowing and voluntary: either because

counsel pressured Sica to plead guilty (Mot. at 19) or because Sica did not understand the



                                                 11
        Case 7:14-cr-00462-CS Document 117 Filed 02/05/19 Page 12 of 18



elements of the offense (Mot. at 30-33).

       For the reasons discussed below, each of these claims fails.

   1. Sica’s Pretrial Investigation Claims

       As discussed, Sica appears to argue that trial counsel were ineffective for failing to

adequately investigate the deaths at issue in this case. He offers no support for this claim, and

the evidence is very much to the contrary. As the Court is aware from having presided over this

matter, defense counsel actively investigated the circumstances of each of the deaths at issue in

an effort to undermine the Government’s claim that those deaths resulted from the distribution of

drugs sold by Sica. In addition to hiring an expert to evaluate the medical and toxological

evidence in this case, defense counsel aggressively sought to procure additional evidence that

could undermine the Government’s theory – including by conducting their own searches and

analysis of the victims’ cellular telephones and phone records. See, e.g., 2/20/15 Tr. at 23-25

(discussing defense counsel’s efforts to search the cellular phone of Laura Brown). The

affirmation of prior counsel (14 Cr. 462, ECF No. 116) provides additional detail regarding

defense counsel’s efforts to develop evidence to undermine the Government’s theory on the

death results element. Indeed, as counsel’s affirmation makes clear, the facts that Sica contends

would have been revealed by a “thorough investigation,” (Mot. at 11-15), were, in fact, largely

developed by counsel.

       Nor is there any support for Sica’s suggestion that defense counsel failed to share with

him their findings regarding the potential weaknesses in the Government’s proof. First, as

discussed in defense counsel’s declaration, counsel repeatedly conferred with Sica about these

issues, which were central to the Government’s claims and Sica’s defenses. Second, these

matters were discussed frequently and openly at court proceedings for which Sica was present.



                                                12
         Case 7:14-cr-00462-CS Document 117 Filed 02/05/19 Page 13 of 18



See, e.g., 2/20/15 Tr. at 16 (“And so we know that the victims in this case were regular users of

heroin and apparently and possibly regular users of heroin-fentanyl mixes. So they had other

sources that could have caused their deaths.”); 4/16/15 Tr. at 113 (“If there is a synergistic effect,

which is what the expert is going to testify to, that benzodiazepines of heroin are much more

dangerous if they are taken together, then it is, then it is -- and if that is what caused the person’s

death, that is not the same as the poison analogy.”). See McLean v. United States, No. 08-cr-789

(RJS), 2016 WL 3910664, at *8 (S.D.N.Y. July 31, 2016) (In the context of a Section 2255

motion “a hearing is not required ‘where the allegations are insufficient in law, undisputed,

immaterial, vague, palpably false or patently frivolous.’” (quoting United States v. Malcolm, 432

F.2d 809, 812 (2d Cir. 1970))).

       Even if Sica could demonstrate that counsel’s performance were somehow deficient, and

he cannot, Sica cannot demonstrate that the outcome of the proceeding would have been any

different had he been represented by a different lawyer. Sica’s claims relate to how he weighed

the likelihood that the trial jury would find the death-results element proven. As the Supreme

Court made clear in Lee, in this context, in order to show prejudice, Sica must demonstrate “that

he would have been better off going to trial.” 137 S. Ct. at 1965. As the Court knows, however,

the evidence of Sica’s guilt was overwhelming. As defense counsel recognized at the time of the

plea, even if Sica had successfully challenged one or two of the deaths, the likelihood that the

jury would hold fail to hold him responsible for any of the three deaths was vanishingly small.

Sica therefore cannot show that he was prejudiced in any way by the advice that he received

regarding the likelihood of conviction. Indeed, Sica’s decision to accept responsibility likely

made the difference between his being sentenced to a term of years and his receiving a life

sentence.



                                                  13
         Case 7:14-cr-00462-CS Document 117 Filed 02/05/19 Page 14 of 18



    2. Sica’s Speedy Trial Claims

        Sica’s claim that counsel acted ineffectively in failing to move to dismiss on statutory

speedy trial grounds fares no better. Here Sica is simply wrong on the facts. Under Title 18,

United States Code, Section 3161(b), “[a]ny information or indictment charging an individual

with the commission of an offense shall be filed within thirty days from the date on which such

individual was arrested.” Here, as reflected on the docket sheet, Sica was arrested on June 19,

2014, at which time he appeared before Magistrate Judge Smith and counsel was assigned for

him. On July 14, 2014, the grand jury returned an indictment. Sica’s belief that the Speedy

Trial Act was violated appears to stem from an errant docket entry indicating that he was arrested

on June 9, 2014. As the docket sheet reflects, however, the complaint was not submitted until

June 17, 2014. The June 9, 2014, entry therefore appears to be a typographical error on the part

of the docketing clerk.

        In sum, because there is no merit to Sica’s speedy trial claim, counsel cannot be said to

have been ineffective for failing to raise it.

    3. Sica’s Challenge to the Knowing and Voluntary Nature of His Plea

        Finally, Sica challenges the knowing and voluntary nature of his plea. He appears to

argue both that he was pressured by defense counsel to plead guilty and that he failed to

appreciate the nature of the offense to which he was pleading guilty.

        At the outset, it bears noting that the portion of Sica’s claim that relates to the plea

colloquy is barred because he failed to raise it during his direct appeal. “Where a defendant has

procedurally defaulted a claim by failing to raise it on direct review, the claim may be raised in

habeas only if the defendant can first demonstrate either cause and actual prejudice, or that he is

actually innocent.” Bousley v. United States, 523 U.S. 614, 622 (1998) (internal quotation marks



                                                  14
          Case 7:14-cr-00462-CS Document 117 Filed 02/05/19 Page 15 of 18



and citations omitted). Sica has not identified any basis to conclude that he falls within either

exception to the procedural bar and, given the facts of this case, the Government can discern

none.1

         Both components of Sica’s claim are also belied by the record. First, as discussed in

counsel’s declaration in response to Sica’s petition, the decision to plead guilty was Sica’s alone.

Sica chose to plead guilty on the morning of jury selection, well after defense counsel and the

Government had finished plea discussions and prepared the case for trial. Sica’s claim that

defense counsel induced him to plead guilty by telling him that he faced a mandatory life

sentence if convicted at trial is both contradicted by counsels affirmation and patently incredible

given that Sica pled guilty without the benefit of a plea agreement to the very charges upon

which he was to begin trial. Indeed, after Sica informed the Government of his intention to plead

guilty, the Government provided him with a Pimentel letter that clearly set out the statutory

maximum (life) and mandatory minimum (20 year) sentences that were applicable to the charges

in the Indictment and contained no mention of an enhancement under Section 851.

         Moreover, the transcript of Sica’s plea colloquy makes clear both that the decision to

plead guilty was his own and that he adequately appreciated the nature of the offense. During his

plea, Sica responded affirmatively when the Court asked him whether he had received a copy of

the indictment, read it, and discussed it with his lawyers (4/27/15 Tr. at 8-9), whether he

understood the specific offenses with which he was charged (4/27/15 Tr. at 9), and whether he



1
  To the extent Sica alleges merely a technical violation of Rule 11, such a claim is not
cognizable on a motion pursuant to Section 2255. United States v. Timmreck, 441 U.S. 780, 783-
84 (1979) (A Section 2255 movant can successfully challenge a guilty plea conviction based on
a Rule 11 violation only by establishing that the violation constituted a “constitutional or
jurisdictional” error, or by showing that the error resulted in a “complete miscarriage of
justice.”).


                                                 15
         Case 7:14-cr-00462-CS Document 117 Filed 02/05/19 Page 16 of 18



understood that at trial the Government would be required to prove each element of the charge

beyond a reasonable doubt (Id.). Sica also confirmed the accuracy of the Government’s proffer

regarding the proof in his case. (4/27/15 Tr. at 18). Sica also admitted in his own words to each

element of the charge, acknowledging:

       From December 2013 through the first part of 2014 in Dutchess County, I agreed
       with others to distribute narcotics. I concede that the narcotics we agreed to
       distribute in the conspiracy included more than 100 grams of heroin and more
       than 40 grams of fentanyl. I have learned that Anthony Delello, Thomas Miller
       and Laura Brown died as a result of taking drugs that were distributed as part of
       the conspiracy.


4/27/15 Tr. 18. Finally, Sica confirmed that no one had promised, threatened, or forced him to

plead guilty. (4/27/15 Tr. 15).

       A defendant’s statements at his plea allocution “carry a strong presumption of verity.”

Blackledge v. Allison, 431 U.S. 63, 74 (1977). “Absent credible reasons for rejecting appellant’s

statements, [such statements] establish that the plea was entered knowingly and voluntarily.”

United States v. Arias, 166 F.3d 1201, 1201 (2d Cir. 1998) (summary order); accord United

States v. Gonzalez, 970 F.2d 1095, 1100 (2d Cir.1992) (statements at plea allocution are

“conclusive” absent reasons “justifying departure from their apparent truth”) (citation omitted).

       As shown above, the record clearly establishes that Sica understood well the nature and

consequences of his decision when he elected to enter his plea of guilty. Moreover, nothing in

Sica’s petition “justif[ies] departure from [the] apparent truth” of Sica’s statements at the time of

his guilty plea. Rather, the claims in his petition are conclusory, unsupported by specifics, and

belied by the record. Far from overcoming the presumption of verity that attaches to Sica’s

statements at the time of his guilty plea, the assertions in his petition are precisely the type of




                                                  16
          Case 7:14-cr-00462-CS Document 117 Filed 02/05/19 Page 17 of 18



“conclusory allegations unsupported by specifics” that are subject to summary dismissal.

Blackledge, 431 U.S. at 74.

                                          CONCLUSION

         For the foregoing reasons, the Government respectfully requests that the Court deny the

Petition without a hearing. In addition, because Sica has not made a substantial showing of the

denial of a constitutional right, the Court should refuse to issue a certificate of appealability,

pursuant to 28 U.S.C. § 2253(c)(2), and should certify that any appeal from such a decision

would not be taken in good faith, pursuant to 28 U.S.C. § 1915. See Lozada v. United States,

107 F.3d 1011, 1016-17 (2d Cir. 1997), abrogated on other grounds by United States v. Perez,

129 F.3d 255, 259-60 (2d Cir. 1997).


Dated:          New York, New York
                February 5, 2019


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney for the
                                               Southern District of New York


                                       By:     _____/s/_________________
                                               Scott A. Hartman
                                               Assistant United States Attorneys
                                                (212) 637-2357




                                                  17
        Case 7:14-cr-00462-CS Document 117 Filed 02/05/19 Page 18 of 18



                               AFFIRMATION OF SERVICE

       I, Scott A. Hartman, affirm under penalty of perjury as follows:

       1.     I am an Assistant United States Attorney in the Southern District of New York.

       2.      On February 5, 2019, I caused a copy of the forgoing Memorandum of Law of the
United States of America in Opposition to Petitioner Dennis Sica’s Motion to Vacate, Set Aside,
or Correct His Sentence Pursuant To 28 U.S.C § 2255, to be served on Dennis Sica, Reg. No.
71171-054, FCI Ray Brook, P.O. Box 900, Ray Brook, NY 12977, via Certified Mail.

Dated: New York, New York
       February 5, 2019




                                            _____/s/_________________
                                            Scott A. Hartman
                                            Assistant United States Attorneys
                                             (212) 637-2357




                                               18
